Citation Nr: 1234571	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  11-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than August 22, 2011, for the grant of a 40 percent disability rating for bilateral hearing loss (BHL), and entitlement to an effective date earlier than March 12, 2012, for the grant of a 30 percent disability rating, to include based on clear and unmistakable error (CUE) in a March 1993 rating decision granting service connection for BHL.

2.  Entitlement to an effective date earlier than March 1, 2007, for the grant of service connection for tinnitus, to include based on CUE in an April 1982 Veterans Administration decision denying service connection for tinnitus.

3.  Entitlement to an increased rating in excess of 70 percent for major depressive disorder (MDD).

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that continued a 50 percent disability rating for MDD and denied entitlement to a TDIU.  

During the course of this appeal, a 70 percent rating was granted for MDD in a November 2011 rating decision; this did not satisfy the Veteran's appeal. 

In connection with his appeal, the Veteran, his spouse, and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims file.

Communication received from the Veteran during this hearing represents a Notice of Disagreement (NOD) with the assigned effective dates for the service-connected BHL and tinnitus, based specifically on clear and unmistakable errors in rating decisions of March 1993 and April 1982, respectively.  The filing of an NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO has not yet had the opportunity to issue a Statement of the Case (SOC) regarding these specific CUE claims.  38 C.F.R. § 19.26 (2011).  The United States Court of Appeals for Veterans Claims has held that, where the record contains an NOD as to an issue, but no SOC, the issue must be remanded to the RO to issue an SOC and to provide the veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


REMAND

As previously discussed, in an August 2012 hearing, the Veteran expressed his disagreement with the assigned effective dates for the service-connected BHL and tinnitus, based on clear and unmistakable errors in rating decisions of March 1993 and April 1982, respectively.  Although the RO has previously addressed the earlier effective date issues as it pertained to allegations of CUE in subsequent rating decisions in an October 2011 Statement of the Case and June 2012 Supplemental Statement of the Case, it has not addressed the allegations of CUE in the March 1993 and April 1982 rating decisions.  Therefore, a Statement of the Case as to these matters must be furnished to the Veteran.  See Pond, supra.; Manlicon, supra. 

The Board is also of the opinion that additional development is required before the Veteran's claims of entitlement to an increased rating for MDD and entitlement to a TDIU are decided. 

The Veteran relates his inability to work due to his depression.

The Veteran was afforded a VA examination to determine the current degree of severity of his service-connected MDD in March 2012; however, he submitted a correspondence in June 2012, stating that the VA examination was insufficient, that he requested another examination with another doctor, and that he felt that the 20 minute examination did not accurately describe his condition.

Moreover, in testimony before the undersigned VLJ, the Veteran stated that his MDD had increased in severity.  Therefore, further development to afford the Veteran a current examination and to obtain pertinent treatment records is in order. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should furnish a fully responsive Statement of the Case as to the issue of entitlement to earlier effective dates for the service-connected BHL and tinnitus, based on clear and unmistakable errors in rating decisions of March 1993 and April 1982, respectively, to the Veteran and his representative.  The Veteran should be notified of the requirements for perfecting his appeal with respect to these matters.

2.  If the Veteran perfects an appeal with respect to these issues, ensure that any indicated development is completed before the case is returned to the Board.

3.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his MDD during the period of these claims.

4.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

5.  Then, the Veteran should be afforded a VA examination by a different psychiatrist or psychologist than the one who conducted the March 2012 VA examination to determine the nature and extent of all impairment due to his service-connected MDD and the nature, extent and etiology of any other currently present acquired psychiatric disorders.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

If the examiner diagnoses other psychiatric disabilities in addition to MDD, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's MDD from that related to any other psychiatric disabilities.  If it is impossible to so distinguish such impairment without resort to speculation, the examiner should provide a rationale for that opinion.  

The examiner is also asked to provide an opinion as to whether the Veteran's service-connected disabilities alone (i.e., bilateral hearing loss, tinnitus, and Major Depressive Disorder) render the Veteran unemployable.  If the examiner finds that consultation with an audiologist is required for such an opinion, the RO or the AMC should arrange for such consultation.  

The rationale for all opinions expressed must be provided.

6.  The RO or the AMC should ensure that the examiner provides all information and opinions required for rating the Veteran's service-connected MDD and his claim for a TDIU.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued; Veteran and his representative should be afforded an opportunity to respond before the claims folder is returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

